CLOPTON, J.
— It is settled, that when a convict is sentenced to hard labor for the county, and a reasonable time for the execution of the sentence has passed, his further detention and imprisonment in the county jail is unauthorized and illegal; and though his imprisonment was at first lawful, being necessary to secure his presence for the execution of the sentence, he becomes entitled “ to his discharge by reason of a subsequent act, omission, or event.” But, in all cases, a reasonable time must necessarily be allowed for his delivery to the proper authority of the county to receive him. In the meautime, it is the duty of the sheriff to keep him safely in his custody. What is a reasonable time, depends on the circumstances of each case. — Kirby v. State, 62 Ala. 51. The petitioner was convicted and sentenced to hard labor for the county, July 12, 1887; and six days thereafter he applied to the judge of the City Court of Montgomery to be discharged, on the ground that the sheriff detains him in custody. There are cases, in which it is patent that an unreasonable time has elapsed without execution of the sentence to hard labor, during which the convict is imprisoned by the sheriff, where confinement in the county jail ceases to be security for his presence, and becomes an illegal punishment. But we do not judicially know, and no circumstances are disclosed showing, that in this case a period of six days is an unreasonable time.
We do not mean to intimate, that the mere continuance of the term of the court "would excuse a postponement of the execution of the sentence, unless by a motion for’a new trial, or other appropriate proceeding, the defendant renders its suspension proper. It would often be a great hardship, as in this case, to delay the execution of the sentence until after the .adjournment of the term of the court, which, as appears from the record, will continue until about the middle of August. The sheriff should deliver the convict to the proper authority of the county, after sentence has been passed, as soon as he can reasonably do so, consistently *61with the discharge of his duties, consequent to his attendance upon the court.
Habeas corpus denied.